This is a suit for specific performance of a contract of sale of land. According to the transcript, the following is a description of what is termed "judgment entered." It recites:
"Be it remembered that upon this, the 13th day of June, 1917, the above styled and numbered cause came on for trial, and, after considering the evidence offered, the court finds that the following facts have been established: [Then follows a copy of the findings of facts and conclusions of law appearing upon other pages of the transcript.]"
There is no declaration of the court pronouncing the legal consequences of the facts found, without which there is no final judgment such as to give this court jurisdiction to consider and determine the questions involved. The appeal must therefore be dismissed at cost of appellant. Trammell v. Rosen, 106 Tex. 132, 157 S.W. 1161.
Dismissed.